HOWARD B. EISENBERG, State Public Defender
You have asked whether the Public Defender Board may, in its discretion, contract with Wisconsin Indian Legal Services Center, Inc. (WILS), for the provision of legal services under ch. 977, Stats., as created by sec. 1600, ch. 29, Laws of 1977. In my opinion it may not.
Newly created sec. 977.03, Stats., provides in part:
      "The board may enter into contracts with federal governmental agencies and local public defender organizations for the provision of legal services under this chapter." (Emphasis added.)
Two questions are therefore involved:
      1)  Is Wisconsin Indian Legal Services Center, Inc., a public defender organization? and
2) If so, is it a "local" public defender organization?
I have no doubt that WILS is a public defender organization. It was created in 1971 as a nonstock corporation whose purpose is "To provide legal services to the Indian Communities in Wisconsin." The current director of legal services of the corporation informs me that representation is provided to Wisconsin Indians who claim indigency and who are charged with violating criminal statutes in any of the Wisconsin counties. The principal office of the corporation is in Dane County.
Because it operates statewide, however, WILS is not a "local" public defender organization. The word "local" is not defined in ch. 977, Stats. Therefore, under sec. 990.01 (1), Stats., it is to be construed according to its common and approved usage unless such construction would produce a result inconsistent with the manifest intent of the Legislature. Webster's Third NewInternational Dictionary defines "local" as "primarily serving the needs of a particular limited district, often a community or minor political subdivision." *Page 336 
Legislative definitions of "local" found elsewhere in the statutes, as well as judicial definitions of the term, comport with the dictionary definition. For example, in the area of urban redevelopment, sec. 66.405 (3)(h), Stats., defines "local governing body" as "the board of aldermen, common council, council, commission or other board or body vested by the charter of the city or other law with jurisdiction to adopt or enact ordinances or local laws." In the motor vehicle code, sec. 340.01
(26), Stats., defines "local authorities" as "every county board, city council, town or village board or other local agency having authority under the constitution and laws of this state to adopt traffic regulations."
Likewise, it is clear from reviewing the case law that the Wisconsin Supreme Court has consistently construed "local" to mean something other than statewide. See Columbia County v.Wisconsin Retirement Fund, 17 Wis.2d 310, 116 N.W.2d 142 (1962);State ex rel. Teweles v. Public Schools Teachers' Annuity andRetirement Fund, 235 Wis. 385, 291 N.W. 775 (1940); and MilwaukeeCounty v. Isenring, 109 Wis. 9, 85 N.W. 131 (1901).
The legislative and judicial definitions referred to above clearly demonstrate that "local" connotes a classification which embraces less than the entire state and benefits one specific geographical area. Wisconsin Indian Legal Services Center, Inc., clearly provides legal aid to indigents throughout the state. Although the organization maintains local offices staffed by local counsel, this fact does not alter its statewide character. It is not like some national or statewide organization with chartered local chapters, each capable of entering into contracts. Any contract with WILS would be with the statewide organization, and not with some local office that it might maintain. Thus, I do not believe that it qualifies as a local organization under ch. 977, Stats.
Because a legislatively created board has only those powers which are either expressly conferred or necessarily implied from the four corners of the statute under which it operates, RacineFire  Police Commission v. Stanfield, 70 Wis.2d 395, 399,234 N.W.2d 307 (1975), it is my opinion that the Public Defender Board has no authority to contract with WILS, a statewide organization, for the provision of legal services under ch. 977, Stats.
BCL:MM *Page 337